Capozzoli, J. (dissenting in part).
I dissent in part and vote to allow the managing agent, whose appointment was consented to by the attorney for the former plaintiff, a fee of $5,000.
Botein, P. J., McNally, Steuer and Bastow, JJ., concur in Per Curiam opinion; Capozzoli, J., dissents in part in Memorandum.
Order, entered on June 3, 1966, and entered as a judgment on June 13,1966, modified, on the law and on the facts, to the extent of reducing the allowance of the attorneys for the Receiver to $5,000, disallowing the disbursements for the services of the accountant for the Receiver in excess of $5,000, disallowing the fees of the managing agent retained by the Receiver, and surcharging the Receiver accordingly, and, as so modified, affirmed, without costs or disbursements.